Exhibit 99.2 Brookfield Infrastructure Partners Announces First Quarter 2009 Results HAMILTON, BERMUDA(Marketwire - April 28, 2009) - Brookfield Infrastructure Partners L.P. (the "Partnership") (NYSE: BIP) today announced results for the quarter ended March 31, 2009 for Brookfield Infrastructure L.P. (together with its subsidiaries, "Brookfield Infrastructure"). The Partnership's sole material asset is its 60% limited partnership interest in Brookfield Infrastructure, which the Partnership accounts for using the equity method. As a result, the Partnership believes the financial statements of Brookfield Infrastructure are more relevant because they reflect the financial position and results of underlying operations in greater detail than results for the Partnership. Brookfield Asset Management Inc. ("Brookfield") and its affiliates own the remaining 40% of Brookfield Infrastructure. Through a redemption exchange mechanism, Brookfield's interest can be converted into an equivalent interest in the Partnership. Adjusted net operating income ("ANOI")(1) for Brookfield Infrastructure totalled $8.8 million ($0.23 per unit) for the quarter ended March 31, 2009 compared to ANOI of $18.9 million ($0.49 per unit) in the first quarter of 2008. Brookfield Infrastructure's timber operations continued to be impacted by the softness in the U.S. housing market. As a result of a depressed price environment and a reduction in harvest levels to preserve inventory value, ANOI from the timber operations decreased $2.9 million in the first quarter of 2009, compared with the same period in 2008. Excluding non-recurring revenue of $3.0 million in the first quarter of 2008 at Transelec, Brookfield Infrastructure's transmission segment ANOI decreased 10% in the first quarter of 2009. This decrease was primarily due to lower dividends generated by TBE, which were $5.3 million less than the same period of 2008. Dividends from TBE are paid on a periodic basis, not necessarily quarterly. In addition, a weakening Canadian dollar negatively impacted the results from Brookfield Infrastructure's Ontario transmission business. ANOI decreases at TBE and Ontario transmission were partly offset by a higher ANOI contribution from Transelec, resulting from Brookfield Infrastructure's increased ownership from 10.7% to 17.8% in April 2008. The following table presents the results for Brookfield Infrastructure on a total and per unit basis: US$ millions (except per unit amounts) Three months ended Mar. 31, 2009 Three months ended Mar. 31, 2008(2) ANOI $ 8.8 $ 18.9 –per unit(3) $ 0.23 $ 0.49 Net (loss) income $ (9.0 ) $ 5.6 –per unit(3) $ (0.23 ) $ 0.14 "The timber market further deteriorated in the first quarter of 2009, resulting in lower than expected pricing in both the domestic and export markets. In response to the continued market weakness, we took steps to further reduce harvest levels in the near term, which will allow us to optimize the value of the business over the long term," said Sam Pollock, Chief Executive Officer of Brookfield's Infrastructure Group. "Despite the weakness in the economy, our transmission business continued to deliver strong results in the first quarter of the year." TBE Divestiture Update As previously announced, Brookfield Infrastructure exercised an option to sell its minority interests in TBE to CEMIG, a Brazilian state-owned utility. In March 2009, the transaction was approved by ANEEL, the Brazilian electricity regulatory agency. The transaction remains subject to the approval of BNDES, the Brazilian development bank, which is the lender to TBE. Subject to such approval, closing of the sale is expected to occur in the second quarter of 2009. Concurrent with the exercise of the put option, Brookfield Infrastructure entered into a foreign exchange hedge to lock in projected proceeds in U.S. dollars. Brookfield Infrastructure expects to receive approximately $275 million of after-tax proceeds from the sale, of which $27 million was received from realized hedge gains in 2008 and an additional $43 million was received from realized hedge gains in the first quarter of 2009. The proceeds will be used to repay corporate borrowings, fund growth capital investments and acquisitions, as well as for general corporate working capital purposes. Electricity Transmission Development Project In January 2009, Brookfield, together with its 50% partner Isolux Corsan Concesiones SA, was awarded the right to build a $500 million transmission system in Texas. This project was the result of a legislative initiative that identified $5 billion of projects to increase the capacity of the transmission grid to deliver power from planned expansion of wind generation in the state.
